258 S.W.3d 826 (2008)
STATE of Missouri, Respondent,
v.
James J. BRISCOE, Appellant.
No. ED 89475.
Missouri Court of Appeals, Eastern District, Division Two.
May 6, 2008.
Motion for Rehearing and/or Transfer to Supreme Court Denied June 12, 2008.
Application for Transfer Denied August 26, 2008.
Kent Denzel, Office of the Missouri Public Defender, Columbia, MO, for Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Roger W. Johnson, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before LAWRENCE E. MOONEY, P.J., BOOKER T. SHAW, J., and KURT S. ODENWALD, J.

ORDER
PER CURIAM.
James J. Briscoe (Defendant) appeals from his conviction, following a jury trial, of eight counts of first-degree statutory sodomy in violation of Section 566.062[1] and four counts of first-degree child molestation in violation of Section 566.067. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).
NOTES
[1]  All subsequent statutory citations are to RSMo 2000, unless otherwise indicated.